Citation Nr: 0735361	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-38 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for an anxiety reaction 
with depression and paranoia.  

2.  Entitlement to an initial compensable rating for 
residuals of a left hernia repair.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.  

This appeal arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board of Veterans' Appeals (Board) has determined that 
additional development of the veteran's claims is required.  
The veteran is seeking service connection for a psychiatric 
disorder.  Service medical records include a Clinical Cover 
Sheet dated in July 1968 with a diagnosis of acute depressive 
reaction and an immature personality and a consultation sheet 
noting symptoms of depression and anxiety and no diagnosis of 
a psychiatric disorder.  Current VA treatment records in from 
June 2002 to December 2005 note psychiatric symptoms and 
include a diagnosis of major depressive disorder.  The claim 
must be remanded to obtain copies of the veteran's records of 
hospitalization in service and his complete service personnel 
file.  

In addition, a medical opinion is required to determine if 
the veteran's currently diagnosed psychiatric disorder began 
in service.  The regulations provide that VA will obtain a 
medical opinion when the evidence of record does not contain 
sufficient medical evidence to decide the claim if there is 
competent medical evidence of a current diagnosed disability, 
the evidence establishes the veteran suffered an event, 
disease of symptoms of a disease in service and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  

The evidence in the claims file documents the veteran had a 
left hernia repair in service in 1964.  June 2002 VA records 
reveal the veteran complained of hernia pain.  Examination 
revealed a left inguinal hernia repair scar and a definite 
dilated inguinal canal on the left, with a hernia palpable on 
coughing that was not protruding.  Subsequently in May 2004 a 
VA surgeon examined the veteran and found no evidence of a 
hernia, bilaterally.  The veteran has not been afforded a VA 
examination to determine the current severity of his 
residuals of a left hernia repair.  The claim must be 
remanded to arrange for such an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since his separation from the service 
for any psychiatric symptoms or residuals 
of his hernia.  VA should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  A specific request for any mental 
health records in service, including 
clinical records of the veteran's 
hospitalization at United States Air 
Force Base Hospital at Elmendorf from 
July 11, 1968 to July 17, 1968, should be 
made through official channels.  The 
custodian of the record is asked to 
specifically indicate if the records are 
not in their possession.  

3.  VA should attempt to obtain the 
veteran's complete service personnel file 
through official channels.  

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The psychiatrist is asked 
to diagnose any current psychiatric 
disorder.  For each psychiatric disorder 
diagnosed the psychiatric is asked to 
answer the following question:  Is it at 
least as likely as not (50 percent 
probability) that any current psychiatric 
disorder began in service?  If a 
psychosis is diagnosed, the examiner is 
also to determine if it is at least as 
likely as not (50 percent probability) it 
had its onset in service or during the 
initial post service year?  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence of 
record.

5.  The veteran should be afforded a VA 
examination to determine the severity of 
his residuals of a left hernia repair.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to comment specifically on 
whether it is at least as likely as not 
that the veteran's hernia repaired during 
service has recurred.   If so, the 
examiner should state whether it is 
irreducible, and/or requires support of a 
truss or belt.  Any tenderness of the 
postoperative hernia scar or interference 
with function due to scarring should be 
described in the report of the 
examination.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.

6.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



